                                              USDC SDNY
                                              DOCUMENT
MEMO ENDORSED                                 ELECTRONICALLY FILED
                                              DOC #:
                                              DATE FILED: 




                'HIHQGDQW VUHTXHVWLV*5$17('$IWHU'HIHQGDQWKDVWDNHQ
                3ODLQWLII VGHSRVLWLRQGLVFRYHU\ZLOOEHVWD\HGSHQGLQJWKH
                &RXUW VGHFLVLRQRQ'HIHQGDQW VPRWLRQWRGLVPLVV
                SO ORDERED.


                                             
                                             
                HON. VALERIE CAPRONI
                UNITED STATES DISTRICT JUDGE
